vi department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years all dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code previously we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and you had filed a protest within days you subsequently withdrew the protest therefore the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c state d organization e organization f number g number range x dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b in the state of c exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code your primary activity consists of operating a coffeehouse which will act as both a fundraising organization for nonprofits that serve your community and act as a community launch point and gathering venue featuring local art and music the coffeehouse will sell barista coffee and coffee prepared in the style of local cultural groups as well as a limited breakfast and lunch menu in addition a much cheaper alternative retro style coffee will be offered that will be a no-frills basic drip coffee you are still in the process of finalizing your regular menu and prices you however provided a list of proposed prices showing how your coffees prices and other items compare to the prices of other coffeehouses in your locale your prices were the same as those of the other coffeehouses the only exception is a basic drip coffee that will be offered at a discounted price for those who want to be part of your community but do not want to pay for the higher priced coffee you plan the coffeehouse to be open during typical business hours for a coffeehouse in your metro area which you anticipate will be from am to pm seven days per week furthermore concerning staffing your goal is to employ about f community members and pay them a living wage you also plan to use in the range of g volunteer hours per week to augment the paid staff your proposed budget shows for your first year of operations that you will rely on gifts grants and contributions for your financial support in subsequent years you project approximately income is from the operations of your coffeehouse your profits will be funneled back to other nonprofit_organizations which your customers and other community members will help in deciding where your profits will be donated this you project will be between individual donations by word-of-mouth solicitation and have a secure direct donation link on your website of your gross_sales you will also solicit of your gross and your expenses will consist of construction costs and coffeehouse equipment in your first years of operations your primary expenses once your coffeehouse is operational consist of occupancy expenses and salaries your other projected expenses once you are open for business include banking and credit card fees insurance slippage labor and parts repair office costs and costs of goods coffee food misc besides operating the coffeehouse you will conduct community-building programming that may include e e e e forums with leaders from multiple religious groups to include educational informational content as well as dialogue and bridge-building conversations celebrations of holidays recognized by the many cultures living in c conversations about shared community values and working together to set common goals and achieving them a neighborhood talent show where all proceeds go to the winner’s charity of choice you have also entered in a partnership with d an entity exempt under sec_501 of the code who serves as your fiscal agent until your c exempt status is granted furthermore you have received pro bono assistance with establishing your legal status as well as with building design work associated with the renovations necessary at the site where you are considering locating to date you have also raised x dollars from e in c your governing body currently consists of president and treasurer and will transition into a management role in your operations you currently do not have any printed materials for distribution and plan to rely on your website and word of mouth for advertising as well as radio advertising and building signage finally although you have identified a suitable facility available from an unrelated party you are waiting for your exemption before entering into a lease for the site unrelated volunteers your founder serves as your law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual letter rev catalog number 47630w sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes lessening of the burdens of government sec_1_501_c_3_-1 states an organization may qualify for tax exemption under sec_501 of the code although it operates a trade_or_business as a substantial part of its activities ifthe operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and also if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code revrul_68_72 1968_1_cb_250 states that a nonprofit organization that operates a supervised facility to bring together young people of college age with church leaders educators and leading businessmen of the community may be exempt from federal_income_tax under sec_501 of the code the organization was formed by local churches for the purpose of furthering the religious intellectual and moral development of persons of college age through the operation of the coffeehouse a supervised facility where church leaders educators and leading businessmen of the community meet and mingle with young people in an informal atmosphere they hold discussions on such subjects as religion current events and social problems personal counseling and vocational guidance are provided a nominal charge is paid upon admission but there are no additional charges for the refreshments and entertainment the organization meets it expenses from contributions and the admission charges in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes letter rev catalog number 47630w in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 76_tc_380 t c the court held that a not-for-profit corporation that owned and operated a mountain lodge as a religious retreat facility and made available to lodgers recreational and social activities comparable to activities offered by vacation resorts does not qualify for tax-exempt status as an organization described under sec_501 of the code in easter house v u s ci ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house ci ct pincite in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses airlie foundation v commissioner in on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose as the court stated d d c the court relied supp 2d f among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of letter rev catalog number 47630w financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law you are not as described in sec_501 of the code because you have not established that you meet the operational_test as per sec_1_501_c_3_-1 your primary activity consists of operating a commercial coffeehouse you operate in a manner consistent and in competition with other coffeehouses you are not operating exclusively for charitable purposes as required under sec_1 c - c your primary activity is the operation of a coffeehouse open to the public your prices and your hours of operation are the same as those of other coffeehouses in your area as required by sec_1_501_c_3_-1 you have not established that your operations accomplish exclusively charitable purposes operating a coffeehouse on a regular and continuous basis is an unrelated_trade_or_business for profit within the meaning of sec_513 of the code pursuant to sec_1_501_c_3_-1 you do not meet the requirements for recognition of tax exemption under sec_501 of the code as your primary purpose is the operation of an unrelated_trade_or_business for profit within the meaning of sec_513 of the code you are not like the organization described in revrul_68_072 you were not formed by local churches to further the religious intellectual and moral development of persons of college age through the operation of a supervised facility under the guise of a coffeehouse additionally unlike the organization in revrul_68_72 that charged a nominal admission fee but did not charge for refreshments or entertainment you charge for the food and beverages and have a paid staff most your expenses which are devoted to the operation of the coffeehouse are met by the funds from these sales unlike the organization in the revenue_ruling the social and commercial aspects of your operations are not incidental therefore you fail to qualify under sec_501 of the code while you plan to make charitable_contributions and some of your activities may be charitable within the meaning of sec_501 of the code your primary activity is the operation of a coffeehouse open to the public as the court found in better business bureau of washington d c v u s the presence of a single substantial non-exempt purpose of operating a coffeehouse will preclude exemption regardless of the number of other exempt_activities your operations are like those of the organization described in arlie foundation inc as the owner and operator of a coffeehouse you are in direct competition with other coffeehouses in your area your prices are mostly the same as those of other coffeehouses in addition you will use advertising tools common to for-profit businesses such as radio advertisement and the internet you will primarily be funded by coffeehouse profits you will have a paid staff consequently you meet most of the factors provided in airlie foundation inc indicating that you are operated for a substantial nonexempt commercial purpose you are like the organizations described in b s w group inc easter house schoger foundation and living faith because you are operating for a substantial nonexempt commercial purpose rather than for a tax-exempt purpose you are open to the general_public during regular business hours you use your receipts from the coffeehouse to pay for the cost of sales occupancy expenses insurance and salaries this is an activity normally carried on by for-profit businesses therefore you conduct the activity in a manner like for profit businesses and are in direct competition with such businesses letter rev catalog number 47630w conclusion based on the above facts and legal analysis we conclude that you fail to meet the operational_test of sec_501 of the code because you are operated in a commercial manner you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives letter rev catalog number 47630w under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely letter rev catalog number 47630w stephen a martin director exempt_organizations rulings and agreements enclosure publication cc poa letter rev catalog number 47630w
